Title: To George Washington from Battaile Muse, 7 February 1789
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkeley County Feby 7th 1789

Your Favour dated the 18th of Last month Came To hand yesterday The one From Mr Lear dated the 28th of Instant the day before yours, on the same subject—Colo. Warner Washingtons acct Incld, I am Extremely Sorry you should have Cause to Suspect me on any acct Either of Fraud or Delay in Executing your commands—had you been a witness To my Sittuation I think you would have been more Favorable in the Letter now before me, as I before wrote you it was not Convenient for me nor indeed in my Power To Comply with your request Considering the Time the request was made in October on my way To richmond & in november on my return, at a Time I had no accts with me. I did not return Home untiU the 9th or 10th day of December then in a Carriage (Sccarcely able To Sit up after my return my wife for many Weeks at the Point of Death with Sick children[)]—yet those distresses did not Take of my attention to your Commands. I waited to have Time To make a Statement of your accts From the Begining To the day of my return, which in my opinion is not a Trifling undertakeing—Such a Statement I expected would have been Very Satisfactory To you. Finding the Task Too much for my Sittuation I declined that Business & Set about your acct so Farr as its my duty To do, which I hope will please you. altho they may not be Perfect they are not Farr From a True State. the Ballance due you with the accts—£8.19.4. will be Conveyed by Major George Washington—I expected you wanted money which ocationed me To Send Two Expresses at different Times To Each Tenant in Frederick & Berkeley and one To Fauquier & Loudoun Since Christmas—yet money Cannot be had—the Slo.—and Tedious opperation of the Law & Sccarcity of money makes the Collection Very hard and disagreeable, Last year I visited many Tenants Four Times, distressed nearly all that was able to bear it—Took Flour From all the widows and Poor People Several hhds Tobacco—Flour at

24/6 ⅌ Barrel, Tobacco at 20/ to the amount of Seventy or Eighty pounds which Flour in now unsold with Andrew Wales, Tobacco Sold on Credit Till next march this was done to make the Collection Sure & Sattisfactory—yet the design is not Fulfilled—I am disapointed, The Tenant displeased as well the Land Lord which makes the Business Truely disagreeable I have been so attentive to the Collection & urgeing a compliance and Fullfilling their Leases that I am Certain almost Every one of the Tenants would Prefer a change in a Collector, and if you think I am Tardy and unfitt I have not the Least Objection to the apointment of another only wish To be discharged agreeable to what I meritt. If I can give Satisfaction I wish To Continue on the Same Commission Others give me, which is 10 ⅌ Sent and Such reasonable Expenses allowed me as may incur in the Pursuit of the Business—if that is not agreeable I wish to decline the office so Soon as you can make it convenient To imploy one more agreeable, in the mean Time I will assuredly Execute any commands That is in my Power—I Shall use Every Endeavour To Collect your rents, in the rentroll I have made notes which you will advise upon if necessary—Scott I expect will not give up the Land He holds—Suppose you were to offer To Leave the matter To Colo. Francis Peyton Colo. Leven Powell and a Mr Morze a Deputy County Surveyor of Fauquier—I cannot Flatter you with the Expectation of any Considerable Sum of Money Soon—haveing done my utmost already to obtain a Sum To Send you by the Magor—as Soon as I get £20—I will draw for it (or any greater Sum) in Alexandria—Should you go To Congress as I expect, if you think Proper Please To Leave directions To deliver Colo. Fairfaxes Papers To the order of Colo. Geo. Nicholas which I exp⟨ect⟩ to get in march. I have Suffered in mind Very much about the report of my being Conserned in Locateing the Lands under my Care it is So Farr distant from my Principle that I always reprobated the People Conserned in that Business also the Person or Persons whome Set out on the Principle of Engureing my Careceter & destroying the Interest of my Family By this report if unactul may Venture at Something Elsee, Besides others may beliave the report altho you do not—I do not Like to advertise for the author without your advice the Person that informed

you would in my opinion have acted well To have mentioned the matter To me—The Person I expect Knew I acted for you as well that you were Executors of Colo. Fairfax—therefore I am of opinion it was Told with a design To hurt my Interest and for what Cause I Know not that any Man Should so debace His Existance, an attack on my Person might be Lookt over—but that of destroying a Mans reputation and His Posterity is crime of a deeper diee than of any in my View—your advice I Shall attend Too altho your hint to the Contrary—I am with Every Sentiment of respect & gratitude—your Most obedient Hble Servant

Battaile Muse

 
If you approve of the Enclosed Advertisement Please inform Me.
Enclosure
Some unfriendly Person hath Endeavored to Ingure my Carrector as well Intrust in Circulating a report which hath reached me of the Executors of the Honorable George William Fairfaxes, that I was Concerned in Endeavoring to Escheat the Lands of the Said Fairfaxes under my Care and had Given Information to those Persons whome has Le⟨a⟩id warrants on the Said Lands—Injustice to my Self and Family I think it my duty to thus Publickly declare that the report is False and Illy Founded—the author of which is desired to Prove His assertions and Publish the Same that I may be Condemned or acquitted From that Charge.

Battaile Muse

